DETAILED ACTION
The instant application having Application No. 16/504,362 filed on 8 July 2019 where claims 1-10 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 1 (and similarly for claim 6) is objected to because of the following informalities:  there is a grammatical error in the final limitation. It appears that “synchronizing memory associated with the client and memory associated the at least one coprocessor” should properly recite “synchronizing memory associated with the client and memory associated with the at least one coprocessor.”  Appropriate correction is required.
Allowable Subject Matter
Claim 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Eijndhoven et al. (U.S. 2005/0015637) (Hereinafter Van Eijndhoven) in view of Mandre, Sateesh (U.S. 2012/0233610) (Hereinafter Mandre). 
As per claim 1, Van Eijndhoven discloses a data processing method comprising:
executing instructions of at least one application of a client via system software on a hardware computing system that includes at least one CPU and at least one coprocessor, said application including instructions to be executed on the at least one coprocessor (see for example Van Eijndhoven, this limitation is disclosed such that there is a system with a first paragraphs [0005]-[0006]); 
establishing a unified memory address space between the client and the hardware computing system, including memory associated with the at least one coprocessor (see for example Van Eijndhoven, this limitation is disclosed such that a first processor an coprocessors use a common shared memory; paragraphs [0005]-[0006], [0034]; Abstract);
synchronizing memory associated with the client and memory associated with the at least one coprocessor (see for example Van Eijndhoven this limitation is disclosed such that processor synchronization occurs, synchronizing shared memory between the processors; Abstract).
Van Eijndhoven does not explicitly teach installing a virtualization layer to run on the hardware computing system; and establishing and synchronizing memory via the virtualization layer.
However, Mandre discloses installing a virtualization layer to run on the hardware computing system; and establishing and synchronizing memory via the virtualization layer (see for example Mandre, this limitation is disclosed such that a virtualization layer runs on a computer system and includes a shared kernel [memory] address space, maintaining synchronization; paragraph [0033]).
Van Eijndhoven in view of Mandre is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Van Eijndhoven by using a paragraph [0033]).
Regarding claim 6, it is a system claim having similar limitations cited in claim 1.    Thus, claim 6 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada, Akira (U.S. 2002/0013872) discloses a coprocessor executes instructions issued by a processor; paragraph [0005]. The processor and coprocessor are part of a processor system with a shared memory; paragraph [0037].
Phillips, Robert (U.S. 2011/0040812) discloses a virtual workspace that includes an active instance of a namespace; Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person**, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196